 In the Matter of WILSON & Co., INC.andUNr17ED PACKING HOUSEWORKERSOF AMERICA P. W. O. C., LOCAL 200, C. I. O.Case No. R-4923THIRD SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 19,1943On June 11, 1943, the National Labor Relations Board issued aSecond Supplemental Decision and Direction of Second Run-OffElection in the above-entitled proceeding."Pursuant to the Directionof Second Run-Off Election,a run-off election by secret ballot wasconducted on June 24,1943, under the direction and supervision ofthe Regional Director for the Twenty-first Region(Los Angeles, Cali-fornia).On June 24,1943, the Regional Director,acting pursuantto Article III, Section 10, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties a Report on Ordered Election.As to the balloting and its results,the Regional Director reportedas follows :Total on eligibility list-----------------------------------436Total ballots cast----------------------------------------382Total ballots challenged----------------------------------11Total void ballots-----------------------------------------0Total valid votes counted---------------------------------371Votes cast for United Packing House Workers,Local 200, C I. 0------------------------------------192Votes cast for Employe'sRepresentative Committee(Ind.)--179The Regional Director made no ruling with respect to the chal-lenged ballots.Since the number of challenged ballots cannot af-fect the results of the election,we find it unnecessary to make anydetermination as to them.'The Board had previously issued a Decision and Direction of Elections (48 N L R B495), pursuant to which elections were held on April 14, 1942, and a Supplemental De-cision, Certification of Representatives and Direction of Run-Off Election on May 10, 1943,pursuant to which an election was held on June 2, 1943.51 N. L. R. B , No. 87.-449 450DECISIONS OF NATTONAL LABOR REILATIONS BOARDOn June 26, 1943, Wilson Employe's Representative Committee,herein called the Committee,2 filed Objections to the Conduct of theBallot, alleging in substance that (1) the Board's agent in charge ofthe election exhibited partiality to United Packing House Workersof America P. W. O. C. Local 200, affiliated with the Congress of In-dustrial Organizations, herein called the P. W. O. C.,3 and consistentlyrefused to grant requests made by the Committee in relation to theconduct and place of the election; (2) the election place was improperin that the election was held on premises frequented and dominated bythe P. W. O. C., and as a result a considerable number of eligible votersrefused to go on the premises in order to exercise their voting privi-leges; (3) the Board's agent in charge, prior to the election, demandedthat Wilson & Co., Inc., refrain from negotiating with the Committee,such action causing embarrassment and prejudice to the Committeebefore the election; and (4) the Board's agent improperly and withoutauthority challenged 11 votes, such action constituting favoritismto the P. W. O. C. and prejudice to the Committee, and that he im-properly attempted to effect a change in the unit found appropriate bythe Board by challenging the votes of plant clerical employees whopresented themselves at the polls.On July 1, 1943, the Regional Director issued and duly served on theparties his Report on Objections, in which he found the objections tobe without merit.The Board has considered the -objections and theRegional Director's report thereon and finds that the objections raiseno material or substantial issues 4At a conference called by the Board's agent, the parties agreed onall the details of the election except the date and place.With respectto the date, the Committee requested June 29; the Company requestedindefinite postponement.The P. W. O. C. had previously requesteda date during the week of June 14-19. Inasmuch as the Direction ofSecond Run-Off Election was issued by the Board on June 11, 1943,directing that the election be held as early as possible, and, inasmuchas notices of the election were posted for 6 full days prior to the election,we find that no prejudice was committed by The selection of June 24,1943, as the election date.The polling place used was the same usedat the first two elections.No objections to the conduct of the ballotwere filed by any party after the first two elections, alleging that thepolling place was improper.Neither did the Committee submit any2 In the election results reported by the Regional Director, the Committee is listed asEmploye's Representative Committee (Ind.)s In the election results reported by the Regional Director, the PW 0. C. Is listed asUnited Packing House Workers, Local 200, C I 0.4 The Company has requested that the Board order a hearing for the purpose of elicitingevidence concerning the alleged bias and prejudice of the Board's agents conducting,theelection.For the reasons appearing below, we find no merit In the request,and it isaccordingly denied. WILSON & Co., INC.451evidence to support its allegation that the premises were frequented byor dominated by the P. W. O. C., or that eligible employees were dis-couraged from voting for that reason.We find no merit in the allegation that the Board's agent causedembarrassment to the Committee by advising the Company to refrainfrom negotiating with the Committee as the exclusive representativeduring the pendency of the results of the election.The purpose ofthe election was to determine which organization was entitled to ex.-elusive recognition.Obviously recognition of one as such representa-tive during the pendency of the election might constitute favoritism.Nor do we find any merit in the objection with respect to the challengeof 11 votes by the Board's'agent.The Board has invested its agentswith-the duty of challenging the votes of persons whose eligibility isin doubt.Such challenges do not affect a change in the unit as theCommittee has alleged.Actually, of the 21 persons listed as clericalemployees, 20 cast ballots.Under these circumstances, it is impossibleto conclude that employees in that category could have been discour-aged from voting by reason of the agent's challenges, thereby prejudic-ing the Committee.All the objections are accordingly overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article-III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY oEr,TIFIED that United Packing House Workers ofAmerica P. W. O. C. Local 200, affiliated with the Congress of Indus-trial Organizations, has been designated and selected by a majority ofthe Company's production and maintenance employees, including plantclericals, but excluding teamsters, chauffeurs, and drivers (furtherdescribed gs local drivers, country drivers, extra drivers, and nightspotter drivers), office employees, sales employees, watchmen, the ma-tron, all foremen, and all employees above the grade of foremen, astheir representative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the National Labor Relations Act, UnitedPacking House Workers of America P. W. O. C. Local 200, affiliatedwith the Congress of Industrial Organizations, is the exclusive repre-sentative of all such employees for the purposes of collective bargainingin respect to ratesof pay, hours of employment, and other conditionsof employment.54O01^_-44 -vol .51--a0